Citation Nr: 9908467	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-41 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for residuals of spinal fusion of L4-S1.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in February 1994.  That decision denied the 
veteran's claims of entitlement to a disability rating in 
excess of 40 percent for residuals of spinal fusion of L4-S1; 
entitlement to service connection for a right shoulder 
disorder; the veteran's claim to reopen the issue of 
entitlement to service connection for a right knee 
disability; and entitlement to a total disability rating 
based upon individual unemployability (TDIU).

The issues of entitlement to service connection for a right 
shoulder disorder and TDIU, as well as the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disability will be considered in the remand portion of this 
decision.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



REMAND

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform a claimant of the evidence needed to render 
his claim well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
(1995). The Court has held that the obligation under 
§ 5103(a), exists in the circumstances where the veteran has 
referenced other known and existing evidence that could serve 
to render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  The Court has also held that there is a 
similar obligation where the question is whether new and 
material evidence has been submitted.  Graves v. Brown, 8 
Vet. App. 522, 525 (1995).

At the hearing on appeal, the veteran testified that a VA 
physician, Dr. Phillips, had told him that his right knee and 
shoulder disabilities were related to his service connected 
back disabilities.  The veteran has not been advised to 
submit a statement from Dr. Phillips.

The issue of entitlement to TDIU is inextricably intertwined 
with a determination as to entitlement service connection for 
right knee and shoulder disabilities.  A VA counseling report 
dated in September 1993, shows that the veteran was being 
referred for vocational testing, and follow up counseling 
after the testing.  The veteran's vocational rehabilitation 
folder, if existent, has not been associated with the claims 
folder.

The Court has further held that, in order to comply with its 
duty to assist veterans with the development of their TDIU 
claims, The Board must obtain an examination which includes 
an opinion on as to what effect a veteran's service-connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  In this case, there is no such 
opinion.

A VA outpatient treatment record dated in January 1993 shows 
that the veteran was seen with complaints of back, knee and 
shoulder pain.  It was noted that the veteran had been in a 
motor vehicle accident one year earlier, and that he had been 
treated by an "insurance Dr."  These records are not part 
of the claims folder.

The veteran has testified that he has been denied Social 
Security benefits.  Records pertaining to this claim are also 
not part of the claims folder.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability.  The veteran should 
specifically be requested to submit 
information as to any treatment he 
received following his motor vehicle 
accident.  After securing the necessary 
releases, the RO should obtain those 
records not already part of the claims 
folder.

2.  The veteran should be advised that a 
statement from Dr. Phillips linking 
current right shoulder and knee 
disabilities to his service connected 
back disability could serve to render the 
claims well grounded, and constitute new 
and material evidence so as to reopen the 
claim for service connection of a right 
knee disability.  He should be invited to 
submit such a statement.

3.  The RO should obtain the veteran's 
vocational rehabilitation folder, if 
existent, and associate it with the 
claims folder.

4.  The RO should also seek all records 
pertaining to the veteran's claim for 
Social Security benefits.

5.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.  

6.  The veteran should be afforded a VA 
examination to evaluate the severity of 
any service-connected disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner should determine whether the 
service connected back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also express an 
opinion as to the impact of the veteran's 
service connected disability on his 
ability to maintain gainful employment.

7.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claims.  
In readjudicating the veteran's claim for 
an increased rating for the back 
disability, the RO should consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
If any benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case as to 
the remaining issues.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 7 -


- 4 -


